DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
IDS(es) submitted on 7/28/2021 and 8/5/2021 has/have been considered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/4/2021, with respect to the rejection(s) of claim(s) 1-16 under Fard have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Karlsson et al.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Karlsson et al. (US 2016/0219605; hereinafter Karlsson).

Regarding claims 1 and 9, Karlsson discloses a request processing method, comprising: 
determining, by an access and mobility management function (AMF), a first control plane function entity for a terminal device ([0051]: determining which EPS bearers associated with the UE);
receiving, by the AMF, a first request to invoke a service from the first control plane function entity if the terminal device is in an idle state ([0051]: indicating which EPS bearers associated with the UE triggered the service request procedure; Fig. 3; [0081]); and 
rejecting, by the AMF, the first request when a first request priority of the first request is less than or equal to another request priority of another request processed by the AMF ([0055]: admitting or rejecting request based on ARP value; [0081]).  

Regarding claims 2 and 10, Karlsson discloses the method according to claim 1, wherein the first request priority and the another request priority comprise allocation retention priority (ARP), and the first request comprises a first ARP ([0055]: admitting or rejecting request based on ARP value).  

Regarding claims 3 and 11, Karlsson discloses the method according to claim 1, wherein the method further comprising: 
receiving, by the AMF, a second request to invoke a service from a second control plane function entity, the second request comprising a second ARP, and the ([0053]-[0058]: plurality of EPS bearers having different ARP values used to decide whether to allow or reject resource allocation based on said values).  

Regarding claims 4, and 12 Karlsson discloses the method according to claim 1, wherein the rejecting, by the AMF, the first request comprises: 
sending, by the AMF, a reject message to the first control plane function entity ([057]: send reject message).  

Regarding claims 5, and 13 Karlsson discloses the method according to claim 4, wherein the reject message comprises at least one of information about a first time period, or information about the ARP value of the request processed by the AMF, the information about the first time period indicating that the first control plane function entity shall not send a request within the first time period ([0078]: when rejected sending a cause and reason indication).  

Regarding claims 6, and 14, Karlsson discloses the method according to claim 1, wherein when the first request priority is less than or equal to the another request priority, rejecting, by the AMF, the first request based on a local policy ([0053]-[0058]: plurality of EPS bearers having different ARP values used to decide whether to allow or reject resource allocation based on said values).  


receiving, by the first control plane function entity, a data notification ([0051]: indicating which EPS bearers associated with the UE triggered the service request procedure; Fig. 3; [0081]: MME);  
generating, by the first control plane function entity, the first request based on the data notification and based on a historical reachability service invocation limitation condition stored in the first control plane function entity ([0042]: previously established EPS bearers with ARPS will be part of the consideration); and 
sending, by the first control plane function entity, the first request to the AMF ([0051]: indicating which EPS bearers associated with the UE triggered the service request procedure; Fig. 3; [0081]: MME).  

Regarding claims 8, and 16, Karlsson discloses the method according to claim 7, wherein the generating, by the first control plane function entity, the first request based on the data notification and based on the historical reachability service invocation limitation condition stored in the first control plane function entity, comprises: 
generating the first request if a data notification priority associated with the data notification is higher than a previous data notification priority associated with a previous data notification message ([0081]: higher priority ARP messages will be compared and admitted).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.